Electronically Filed
                                                    Supreme Court
                                                    SCAP-15-0000106
                                                    12-MAY-2016
                                                    01:12 PM

                         SCAP-15-0000106


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



   NARCIS D. SALERA; GLENN E. COMPANION; UNITED PUBLIC WORKERS,
 AFSCME, LOCAL 646, AFL-CIO; JOHN DOES 1-10; AND JANE DOES 1-10,
        Respondents/Plaintiffs-Appellees/Cross-Appellants,

                               vs.

       KIRK W. CALDWELL, Mayor, City and County of Honolulu;
    CAROLEE C. KUBO, Director, Department of Human Resources,
   City and County of Honolulu; LORI M. K. KAHIKINA, Director,
     Department of Environmental Services, City and County of
             Honolulu; and CITY AND COUNTY OF HONOLULU,
         Petitioners/Defendants-Appellants/Cross-Appellees,

                               and

    JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10; DOE
  PARTNERSHIPS 1-10; ROE NON-PROFIT ORGANIZATIONS 1-10; AND ROE
              GOVERNMENTAL ENTITIES 1-10 (2014-013),
                            Defendants.



       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-15-0000106; CIV. NO. 14-1-2655-12)


                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on May 11, 2016, is corrected by inserting the following
on page 1 after the identification of the members of the Court

and before the first sentence of the Opinion:

               OPINION OF THE COURT BY POLLACK, J.

          DATED: Honolulu, Hawaiʻi, May 12, 2016.

                                FOR THE COURT:

                                /s/ Richard W. Pollack
                                Associate Justice